DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being obvious over An, US Pub. No. 2019/0164486 in view of Kim et al. (hereinafter “Kim”), US Pub. No. 2018/0061320.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
Regarding claim 1, An teaches a display device (fig. 1) comprising: a display panel including a plurality of pixels (fig. 1, display panel 110, fig. 2, PX); a sensing data memory configured to store sensing data for threshold voltages of driving transistors of the plurality of pixels (fig. 3, memory 126); a controller configured to determine a total threshold voltage shift amount for the driving transistors of the plurality of pixels based on the sensing data, to determine total luminance data based on input image data, to determine a frame stress based on the total luminance data and the total threshold voltage shift amount, to determine a target compensation voltage level based on the frame stress, and to generate compensated image data by compensating the input image data based on the target compensation voltage level based on the frame stress, and to generate compensated image data by compensating the input image data based on the target compensation voltage level (fig. 3, unit block determiner 122, calculator 124, and data compensator 128); and a data driver configured to provide data voltages to the plurality of pixels based on the compensated image data (fig. 1, data driver 130).
An fails to explicitly teach threshold voltages and driving transistors.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify An to include the feature of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved picture quality (Kim, [0006]).
Regarding claim 2, An teaches wherein the controller is configured to determine the target compensation voltage level such that the target compensation voltage level increases as the frame stress increases (fig. 3 and accompanying text).
Regarding claim 3, An teaches wherein the controller is configured to compare the frame stress with a reference stress ([0051]); determine the target compensation voltage level as a default compensation level in response to the frame stress being less than or equal to the reference stress ([0051-0052]); and increase the target compensation voltage level linearly in proportion to the frame stress as the frame stress increases to the frame stress being greater than the reference stress ([0051-0052], figs. 3, 6 and accompanying text).
Regarding claims 4 and 5, Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to determine how to calculate the compensation voltage level according to design needs and specifications (An teaches a degradation compensator in fig. 3, and generating compensation data in fig. 6).
Regarding claim 6, Kim teaches wherein each of the plurality of pixels includes: a switching transistor configured to transfer the data voltage of a data line in response to a scan 
Regarding claim 7, the combination of An and Kim teaches further comprising a sensing circuit (Kim, fig. 3) coupled to a plurality of sensing lines, wherein the data driver is configured to, in a sensing period, provide a reference voltage to the plurality of pixels through a plurality of data lines (Kim, fig. 3, Vref), wherein the sensing circuit is configured to, in the sensing period, receive a plurality of sensing voltages from the plurality of pixels through the plurality of sensing lines, and to generate sensing data corresponding to differences between the reference voltage and the plurality of sensing voltages (Kim, [0052-0056]), and wherein the controller is configured to receive the sensing data from the sensing circuit, and to write the sensing data to the sensing data memory (An, fig. 3, memory 126).
Regarding claim 13, An teaches wherein the display panel is divided into a plurality of pixel blocks (fig. 6, S100), and wherein the controller is configured to determine, as the target compensation voltage level, a plurality of block target compensation voltage levels for the plurality of pixel blocks (fig. 6, S200, S300), and to generate the compensated image data by compensating the input image data based on the plurality of block target compensation voltage levels (fig. 6, S400).

Regarding claim 15, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it has similar limitations to those of claim 2 and is rejected on the same grounds.
Regarding claim 17, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 18, An teaches wherein determining the target compensation voltage level includes: storing M frame stresses in M frame periods, where M is an integer greater than 0; calculating an average of the M frame stresses; and determining the target compensation voltage level according to the average of the M frame stresses (fig. 1, degradation compensator 120, data compensator 128, fig. 5A, 5B and accompanying text).
Regarding claim 19, An teaches wherein determining the target compensation voltage level includes: in response to the frame stress being changed form a first frame stress to a second frame stress, gradually changing the target compensation voltage level from a first target compensation voltage level corresponding to the first frame stress to a second target 
Allowable Subject Matter
Claims 8-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination and functionality of the dependent claims above.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach stress data based on total luminance and a threshold voltage shift amount. Examiner, respectfully, disagrees. According to broadest reasonable interpretation to a person of ordinary skill in the art the display panel is divided up into a plurality of unit blocks wherein the stress data is calculated for each block to determine degradation of the display panel (applicant’s total luminance) including reference pixels to calculate stress data (applicant’s threshold voltage shift). Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622